                                                      The application
        Case 7:10-cv-01136-NSR Document 205 Filed 10/23/20  Page 1 ofto2extend Jeffrey Salt's
                                                                     time to surrender or purge himself of
                                                                     civil contempt, pursuant to this Court's
                                                                     order dated January 22, 2020 (ECF No.
      10/23/2020                  Law Offices of                     171), is granted. Jeffrey Salt is directed to
                                                                     surrender or purge himself of civil
                                Daniel A. Hochheiser                 contempt by November 30, 2020. Jeffrey
                                     Attorney At Law                 Salt must continue to comply with all
                                2 Overhill Road, Suite 400           other aspects of the Court's January 22,
                                Scarsdale, New York 10583            2020 order and continue to take all steps
                                   dah@hochheiser.com                to avoid any conduct determined by the
                                                                     Court to be contemptuous. The Clerk of
                                      (646) 863-4246
                                                                     the Court is kindly requested to
October 22, 2020
                                                                     termination the motion at ECF No. 202.
Via ECF and email
Hon. Nelson S. Román
United States District Judge
Southern District of New York                        Dated: 10/23/2020
300 Quarropas Street                                 White Plains, NY
White Plains, NY 10601

Re:    Waterkeeper Alliance, Inc. v. Spirit of Utah Wilderness, Inc., 10 CV 1136 (NSR-LMS)
       REQUEST FOR EXTENSION OF TIME TO SURRENDER,
       OR PURGE CIVIL CONTEMPT, AND RELIEF FROM PRIOR ORDERS

Your Honor:

        By ECF document 201, filed 09/25/2020, Your Honor extended Jeffrey Salt’s date to
surrender to the U.S. Marshalls for the Southern District of New York, located at 300 Quarropas
Street, White Plains, N.Y., until October 29, 2020.

My client, Jeffrey Salt, requests an extension of the surrender/purge date currently scheduled
for October 29, 2020 to a date on or after November 30, 2020. Mr. Salt, a non-party to the
underlying case, is currently present in the State of Utah. Utah is among the states covered by
Governor Cuomo’s travel advisory. https://coronavirus.health.ny.gov/covid-19-travel-advisory.
Therefore, travelers from Utah to New York are required to quarantine for 14 days upon arrival
in New York. This travel restriction which includes the State of Utah “is based upon a seven day
rolling average, of positive tests in excess of 10%, or number of positive cases exceeding 10 per
100,000 residents.”

       Given the COVID-19 pandemic and the significant COVID-19 issues extant in the State
of Utah, which could pose a risk of infection to residents of New York, including the Federal
Marshalls, New York inmates, correction officers and others, including Salt, Salt requests an
extension of the surrender/purge date to a date on or after November 30, 2020.

         Moreover, pursuant to Rule 60 of the Federal Rules of Civil Procedure, Salt requests
relief from the Court’s prior default and contempt orders, until such time as: (i) this Court




                                                                                                  1
          Case 7:10-cv-01136-NSR Document 205 Filed 10/23/20 Page 2 of 2




decides his outstanding Rule 59(e) motion (ECF 176) 1, (ii) the Second Circuit lifts stays of Salt’s
appeal of this Court’s contempt orders (ECF 186) and (ECF 194), and (iii) the COVID-19 risk of
cross-country travel (and imprisonment) to Salt is decreased and brought under control.

        This application should be granted in the interest of justice and to ensure my client’s
rights to due process. An adjournment of at least 30 days makes sense given the ongoing
COVID-19 pandemic which makes travel from Utah to New York risky, and could unnecessarily
expose Salt, a 61-year-old man, to the virus 2.



                                                      Respectfully submitted,



                                                      Daniel A. Hochheiser


Cc: all counsel via ECF




1
  In the event this Court grants the outstanding Rule 59(e) motion, this Court would necessarily be required to vacate
the prior default and contempt orders (ECF 100, 135, 160, 171, 183, 187, 189, 194) concerning Salt.
2
  On March 17, 2020, Salt was treated at the Emergency Department of St. Mark’s Hospital in Salt Lake City, UT
for cough, shortness of breath, and fever; he was diagnosed with influenza-like symptoms.

                                                                                                                    2
